DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori et al., (hereafter Yoshinori), JP 2005287725 A (Machine translation used) in view of any of Kobayashi et al., (hereafter Kobayashi), EP 0379767 A1 and Gelli, US Patent Application Publication No.  2009/0114347 A1.
	With regard to claims 1-2, Yoshinori teaches an embossed multiply rolled sanitary thin paper. The plies joined together in a nested manner; see figures 2 and 3, abstract, ¶-[0012]-[0013]. Yoshinori on ¶-[0030] teaches the embossing of two sheets of paper at an embossing density of 2 to 8 protrusion/cm2 preferably 4 to 6 protrusions/cm2, with diameter between 0.5 to 3 mm, preferably 1 to 2 mm and depth between 0.5 to 2 mm, preferably 0.5 to 1.5 mm. From the 2/4, between 0.79 mm2 to 3.14 mm2, which falls within the claimed range; the area percentage can be calculated based on 1 cm2 of paper, then the area of embossing would be for the extremes: 4 protrusion/cm2*.78 mm2*(1 cm2/100 mm2) = 0.0312 cm2 and for 6 protrusions/cm2 of protrusion area of 3.14 mm2 = 0.1884 cm2 which then the percentage at the extremes varies from 3.12% to 18.84%, which falls within the claimed range. Yoshinori does not teach that the embossing elements are truncated quadrangular truncated pyramid; however, such embossing elements are common in the art; see for example figures 6C-7A and ¶-[0034] of Gelli and figures and paragraph on page 3 of Kobayashi. Therefore, using truncated quadrangular pyramid as the embossing elements of Yoshinori would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such embossing elements were as the embossing elements taught by Kobayashi. As to the joining of the plies, Yoshinori seems to show the same type of bonding in figure 2, the non-embossed area (3) of the top ply is joined with the embossed area (4) of the bottom ply. If applicants consider that that is not the type of embossing claimed, embossing the protuberances of one ply to the non-embossed area of the other ply is known and considered obvious absent a showing of unexpected results.
	Regarding to claim 3, figure 2 shows the embossing elements, i.e., the protrusions, which are inclined/slanted.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori et al., (hereafter Yoshinori), JP 2005287725 A (Machine translation used), cited above.
 With regard to claim 4, while Yoshinori shows slanted embossing elements, see figure 2, the reference is silent with regard to the degree angle of inclination. However, optimizing the embossing angle to obtain desired property/properties, e.g., softness, stiffness, bulk, etc., is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
As to claims 5 and 6, while Yoshinori does not measure such properties, i.e., caliper, compression ratio and, compression strength, since the product seems to be the same, i.e., made using the same or very similar device and the initial materials are the same, i.e., sheets of paper, then the properties must be inherently the same or at the very least obvious to one skill the art to tailor the product to the claimed properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection.
Applicants argue unexpected results by the teachings of paragraphs [0052]-[0053] of the specification and while that might be true, the results are not commensurable in scope with the claims, since the results stated in the cited paragraph are for the plying/joining two creped plies and the claims are not drawn to creped products/plies. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the combination of reference disclose the making of similar paper that have related properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Embossed Sanitary Papers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF